Citation Nr: 1027859	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

In March 1981, the Board denied, in part, service connection for 
a back disorder.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the RO which 
found that new and material evidence had not been submitted to 
reopen the claim of service connection for a back disorder.  A 
videoconference hearing before the undersigned acting member of 
the Board was held in July 2005.  

The Board remanded the appeal for additional development in 
December 2005 and April 2006.  In June 2007, the Board reopened 
the Veteran's claim and remanded the appeal for additional 
development.

In March 2009, the Board issued a decision denying the Veteran's 
claim for service connection for a back disorder.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court). 

In a Joint Motion for Remand of BVA Decision on Appeal (Joint 
Motion), the parties asked that the Board's March 2009 decision 
be vacated and the matter be remanded to the Board for 
readjudication and disposition consistent with the Joint Motion.  
On January 13, 2010, the Court granted the Joint Motion and 
vacated the March 2009 Board decision, remanding the claim to the 
Board for readjudication and disposition consistent with that 
motion.


FINDING OF FACT

The Veteran's current back disabilities are attributable to 
service.  




CONCLUSION OF LAW

The criteria for service connection for the Veteran's back 
disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.  Accordingly, the Board will proceed to a decision on 
the merits as to the issue on appeal.


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Taking the first element of service connection, the Veteran has a 
current diagnosis of a back disorder.  He was afforded a VA 
examination in February 2008 which diagnosed low back pain with 
spinal stenosis.  A June 2007 magnetic resonance imaging (MRI) 
revealed degenerative disc disease from the L2 to S1 level.  An 
August 2004 private report also diagnosed the Veteran as having 
multilevel degenerative disease of the lumbar spine with broad 
based disc bulges and bilateral neural foraminal stenosis from L2 
to L1.  Other medical records support these findings.  

The claims file also contains lay evidence supporting both the 
inservice incurrence of his disorder, as well as a continuity of 
symptomatology since discharge.  The lay evidence includes the 
Veteran's July 2005 hearing testimony.  The Board notes that the 
chronicity of inservice symptomatology may be established by lay 
evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) 
(finding that lay statements are competent on in-service symptoms 
and post-service symptoms of dizziness, loss of balance, hearing 
trouble, stumble and fall, and tinnitus that later formed the 
basis of diagnosis of Meniere's disease); Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) (holding sworn post-service 
testimony alone is sufficient to establish in-service fall and 
symptoms, and no specific in-service medical notation, let alone 
diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that ever since service, he has suffered from 
chronic low back problems.  The Veteran testified at the 
videoconference hearing in July 2005, that he was initially 
treated for back pain during basic training, and that he had 
recurring problems while in advanced individual training (AIT).  
He also reported that he had radiating pain down his right leg 
and into his heel when he was in Korea.  The Veteran testified 
that he was seen by a private chiropractor about eight to ten 
months after service, and by a private physician in 1960, and 
that on the latter occasion, had radiating pain into his left 
leg.

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, as discussed further below, the Veteran's contentions of 
his back problems are consistent with the medical record as a 
whole.  The medical evidence confirms that he has been treated 
continuously for his symptoms over the years.  Also, his 
statements are internally consistent as the Veteran has never 
alleged any etiology for his disorder other than the inservice 
incurrence of the problem.  The Board further notes the presence 
of this consistency in statements made to private treatment 
providers over the years.  See Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The lay evidence in this case is further supported by the 
objective medical record.  The inservice incurrence of his back 
disorder is shown in his service treatment records (STRs).  
Specifically, the Veteran was seen for back pain twice during his 
two years of military service.  In July 1953, he complained of 
pain when marching or with physical training and said that he had 
an old injury seven months earlier.  On examination, there was 
some limitation of forward flexion with increased lordosis, but 
no history of acute trauma.  No additional findings or diagnosis 
was noted.  When seen for side and back problems in January 1955, 
he had some soreness in his right leg, but no limitation of 
motion.  The diagnosis was myalgia, and he was placed on bed rest 
for the weekend.  His separation examination in May 1955, showed 
no complaints, abnormalities, or diagnosis referable to any back 
problems.  On examination, the Veteran's spine and 
musculoskeletal system, and lower extremities were normal.

Post-service continuation of symptomatology has also been 
objectively established.  

Private medical records show that the Veteran was seen for a 
gradual onset of pain in the left lumbar area radiating around 
into the left lower abdominal quadrant and down into the 
testicles in June 1958.  The Veteran reported a history of low 
back strain off and on for two to three years.  On examination, 
there was some slight tenderness over the lumbosacral area, but 
no radiation of pain or any neurological deficits.  Additional 
findings included intermittent frequency but no urgency or 
dysuria, and some nausea but no vomiting.  The left testicle was 
sore.  No diagnosis or assessment was reported.

A Certificate of Attending Physician from a private chiropractor, 
dated in September 1960, indicated that the Veteran had low back 
syndrome, which he opined was not related to service.

A statement from a private physician in August 1964, indicated 
that the Veteran had been seen on a couple of occasions for left 
lumbar pain radiating into the left leg with limitation of 
motion, spasm and weakness in the left leg.  The diagnosis was 
possible intervertebral disc.

A VA medical report, dated in August 1964, showed that the 
Veteran was hospitalized for intermittent low back pain with 
recent exacerbation over the previous three months.  All clinical 
and diagnostic studies were negative, and the Veteran was placed 
in traction for several days with good recovery.  The diagnosis 
was subacute lumbosacral strain.

A letter from a private physician dated in November 1964, 
included a history of the Veteran's back problems as described 
above, and noted that he had a recurrence of back pain subsequent 
to his VA treatment in August 1964.  The letter indicated that 
the Veteran was referred to an orthopedic surgeon for further 
evaluation.

A letter from a private physician dated in June 1972, showed that 
the Veteran was treated for low back symptoms on several 
occasions from December 1970 to April 1972.  The diagnosis was 
herniated disc, with history of lumbosacral strain by VA.

A letter from a private physician to VA in October 1980, included 
the diagnosis of degenerative disc disease with disc space 
narrowing from L-4 to S-1 levels with nerve root compression on 
the left.  The physician indicated that it was difficult to 
determine the date of onset of the Veteran's disc disease, but 
suspected that it was of a longstanding nature.

Subsequent treatment records showed that the Veteran was 
evaluated for low back pain periodically by VA and private 
physicians from 1981 to the present.  A private MRI in September 
2003 revealed multi-level degenerative disc disease without 
significant spinal canal narrowing or conus medullaris 
compression.  Similar findings were noted on a VA MRI in June 
2007, with degenerative disc disease from the L2 to S1 level.

Given the totality of the evidence here, the Board finds that 
inservice symptoms and continuous post-service symptoms relating 
to his back disorder have been established.  

There is also a medical opinion in the claims file determining 
that the Veteran's current back disorder is related to his 
military service.  Specifically, a letter from a private 
physician, dated in August 2007, indicated that the Veteran had a 
history of a low back injury in service and chronic back problems 
ever since.  The physician stated that the Veteran's current 
degenerative disc disease was consistent with the timing of his 
original back injury in 1953, and opined that it was more likely 
than not that his current back disability was related to service.  
The physician arrived at this conclusion based on the results of 
the Veteran's 2007 MRI.  The physician indicated that the changes 
seen on the MRI were "consistent with the timing of original 
injury in 1953."

Conversely, the VA examiner who conducted the February 2008 VA 
examination concluded that it was less likely as not that his 
current back disabilities are related to service or that 
arthritis was manifest within a year of separation.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review of 
the claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular medical 
information contained in a claims file may have significance to 
the process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any weight 
and a review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is where 
most of the probative value of a medical opinion is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.  

In this case, both physicians are competent as medical 
professionals.  In addition, they both reviewed pertinent records 
and history.  However, the competent lay evidence supports the 
favorable opinion and the record as a whole also supports that 
opinions.  As such, the Board finds that current back 
disabilities are attributable to service.  Accordingly, service 
connection for current back disabilities is warranted.


ORDER

Service connection for the Veteran's back disabilities is 
granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


